                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


NATHANIEL A. MCCRANIE,

            Plaintiff,

      v.                                           Case No. 18-CV-722

SHELLY NOEL, et al.,

            Defendants.


                           DECISION AND ORDER


      Plaintiff Nathaniel A. McCranie, a Wisconsin state prisoner, filed this pro se

lawsuit under 42 U.S.C. § 1983. The court screened the complaint and ordered

McCranie to file an amended complaint. (ECF No. 11.) McCranie filed an amended

complaint, which the court screened and allowed him to proceed on Eighth

Amendment claims against Advanced Correctional Healthcare, Inc. (“ACH”), John

and Jane Doe ACH employees, and John and Jane Doe correctional officers. (ECF

No. 13.)

      After McCranie identified the parties he wished to sue, the court granted his

motion to recruit counsel. (ECF No. 60.) Recruited counsel submitted a second

amended complaint. (ECF Nos. 65 & 76.) The parties later stipulated to the dismissal

of ACH. (ECF No. 90.)




       Case 2:18-cv-00722-WED Filed 10/21/20 Page 1 of 27 Document 117
       The correctional officers and ACH employees separately move for summary

judgment. (ECF Nos. 97 & 108.) McCranie, through counsel, opposes both motions,

which are now before this court for resolution.

                                    BACKGROUND

       The facts in this section are taken from the defendants’ proposed findings of

fact and declarations in support (ECF Nos. 99–101, 109 & 111); McCranie’s responses

to the defendants’ facts, proposed facts, and declaration in support (ECF Nos. 103 &

113); and the defendants’ responses to McCranie’s proposed facts (ECF Nos. 105 &

114). The court will consider each party’s proposed facts only to the extent they are

supported by evidence in the record and will deem admitted any facts not properly

contested. See Fed. R. Civ. P. 56(c)(1); Civil L. R. 56(b)(1)(C)(i), (b)(2)(B)(i)–(ii), and

(b)(4); Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003) (“We have consistently held

that a failure to respond by the nonmovant as mandated by the local rules results in

an admission.”). The court will consider arguments in the supporting memoranda

only to the extent they properly refer to each party’s statement of facts. See Civil L.

R. 56(b)(6).

       A. The Parties

       McCranie was a convicted felon incarcerated at the Sheboygan County

Detention Center (“SCDC”) for just over two months, from September 12, 2017, to

November 15, 2017. (ECF No. 99, ¶ 1; ECF No. 113-1, ¶ 1 (page 20).) SCDC

Correctional Officers Cindy Detienne, Paula Johnson, Robert Shaw, Paul Schneider,

Mark Richter, M.L. Newby, John Tellen, T. Pollock, J. Kegler, M. Russ, and K. Rieck

                                            2



       Case 2:18-cv-00722-WED Filed 10/21/20 Page 2 of 27 Document 117
(collectively, the “Officer Defendants”) worked at SCDC during the time McCranie

was incarcerated there. (ECF No. 99, ¶ 8.)

      SCDC consists of a detention center, jail, and juvenile facility. (ECF No. 99,

¶ 4.) McCranie was housed only in the detention center during his incarceration at

SCDC, and the Officer Defendants interacted with him only when they were assigned

to work in the detention center. (Id., ¶¶ 6 & 9.) SCDC contracts with ACH to provide

medical services to inmates. (Id., ¶ 10.) Nurses Marcia Bauer, Shelly Noel, Deborah

Theis, Ashley Pfeifer, and Dr. Daniel Hekman (collectively, the “ACH Defendants”)

worked for ACH at SCDC during the relevant period. (ECF No. 109.)

      B. McCranie’s Second Amended Complaint

      McCranie alleges that he suffered symptoms of kidney stones between

November 6 and 16, 2017, while an inmate at SCDC. (ECF No. 76, ¶¶ 25–26.) He

alleges he made “numerous oral requests” for treatment to the Officer Defendants

and Nurse Theis from November 5 through 14, 2017, but those defendants failed to

provide him medical attention. (Id., ¶¶ 27–28.) He alleges these defendants merely

told him to fill out a medical request form, which he did, but the forms were not

always available or answered when submitted. (Id., ¶¶ 29–30.)

      McCranie further alleges that Nurses Bauer and Noel examined him between

November 6 and 14, 2017, for his complaints of abdominal pain but failed to notify a

physician of his condition and merely advised him to stay hydrated. (ECF No. 76,

¶¶ 31–33.) McCranie alleges that Dr. Hekman never examined, treated, or advised

him about his medications or symptoms. (Id., ¶ 37.) McCranie alleges that Bauer,

                                         3



      Case 2:18-cv-00722-WED Filed 10/21/20 Page 3 of 27 Document 117
Noel, and Hekman were aware of his preexisting chronic kidney disease. (Id., ¶ 36.)

He alleges that those defendants failed to provide alternative medication when his

prescribed medication caused him additional issues. (Id., ¶ 34.) He alleges that, once

released from SCDC, he had surgery to remove a kidney stone. (Id., ¶ 35.)

      McCranie asserts that all defendants failed to provide him adequate medical

care and were deliberately indifferent to his medical needs. (ECF No. 76, ¶¶ 40–41.)

He alleges that, as a result of their deliberate indifference, he suffered pain,

psychological issues, and a future diagnosis of diverticulitis. (Id., ¶ 42.)

      C. The Medical Slip Process at SCDC

       To obtain medical care at SCDC inmates complete and submit a Medical and

Mental Health Request for Care form, also referred to as a “medical slip.” (ECF

No. 99, ¶ 13.) The medical slips are kept in all housing units at SCDC, or an inmate

may request one from a correctional officer. (Id., ¶ 14.) Medical slips allow SCDC

officers and ACH staff to document an inmate’s request for medical services and the

treatment provided. (Id., ¶ 18.) Unless there is a medical emergency, ACH doctors

and nurses handle inmate medical care. (Id., ¶ 11.) Correctional officers have only

basic first aid and CPR training. (Id., ¶ 12.)

      Typically, an inmate describes the medical services desired on a medical slip

and either gives it to an officer or places it in a designated drop box. (ECF No. 99,

¶ 19a.) Officers read the slip to ensure the request is not an emergency and leave it

for ACH staff. (Id., ¶ 19b–c.) ACH staff evaluate the request and either see the inmate

for treatment and explain the treatment provided on the slip, with the date and a

                                            4



       Case 2:18-cv-00722-WED Filed 10/21/20 Page 4 of 27 Document 117
signature, or respond only in writing if no examination is necessary. (Id., ¶ 19d.)

Officers return the medical slip to the inmate after ACH staff act on it. (Id., ¶ 19e.)

Officers do not write on the medical slips, respond on behalf of ACH employees, or

determine an appropriate course of treatment on a medical slip. (Id., ¶¶ 20–21.)

Officers defer to ACH professionals’ judgment and cooperate with their orders as

needed, including providing inmates prescribed medications or taking basic vitals.

(Id., ¶ 21.)

       The Officer Defendants state that an inmate’s verbal request for medical care

is not enough to receive care unless the officer believes the inmate is having a medical

emergency. (ECF No. 99, ¶ 15.) For example, a correctional officer will immediately

call medical staff and “take emergency action as necessary” for an inmate in visible

distress or complaining of chest pain or difficulty breathing. (Id., ¶ 16.) Otherwise,

SCDC officers will direct inmates who verbally request care to fill out a medical slip.

(Id., ¶ 17.) McCranie “disputes that verbal requests for medical care are not sufficient

for putting a prison official on notice of medical conditions and pain,” but he does not

cite any evidence in support of his dispute or dispute that officers will direct inmates

who verbally request care to submit a medical slip. (ECF No. 103, ¶¶ 9–10.)

       D. McCranie’s Medical Slips

       On October 30, 2017, McCranie submitted a medical slip stating, “IM peeing

blood my left side hurts like hell there is sum really wrong in lot of pain

EMERGENCY.” (ECF No. 99, ¶ 29; ECF No. 100-3 at 2.) The medical slip does not

state the time McCranie submitted it. (ECF No. 100-3 at 2.) A correctional officer

                                           5



       Case 2:18-cv-00722-WED Filed 10/21/20 Page 5 of 27 Document 117
provided the slip to ACH staff. (ECF No, 99, ¶ 29.) Nurse Bauer saw McCranie at

around 9:45 a.m. that day. (Id., ¶ 30.) She noted that McCranie had a history of

kidney stones and had noticed blood in his urine the day before. (ECF No. 100-5.) She

obtained a urinalysis, which confirmed the presence of blood, protein, and white blood

cells in McCranie’s urine. (Id.; ECF No. 109, ¶ 8.)

      Nurse Bauer conferred with Dr. Hekman, who prescribed a one-week course of

antibiotics for a possible urinary tract infection and Tylenol twice a day for pain. (ECF

No. 99, ¶ 31; ECF No. 100-5.) Bauer also advised McCranie to “[d]rink lots of water.”

(ECF No. 99, ¶ 31; ECF No. 100-5.) ACH staff recorded on the October 30, 2017

medical slip having provided this course of treatment. (ECF No. 99, ¶ 32; ECF

No. 100-3 at 2.)

      That same day McCranie submitted a second medical slip requesting a new

mattress, reiterating that he was “peeing blood (EMERGENCY),” and asking “what

antibiotics are for and what’s going on nobody talked to me.” (ECF No. 99, ¶ 33; ECF

No. 100-3 at 4.) The medical slip was provided to ACH medical staff, who responded

the next day (November 1, 2017) that no extra mattresses were available and that

the antibiotics were for treatment of a possible kidney stone and urinary tract

infection. (ECF No. 99, ¶ 34; ECF No. 100-3 at 4.)

      On November 2, 2017, McCranie submitted another medical slip, stating that

his “pain has not even started to go away antibiotics really dont help [sic],” and the

Tylenol was not enough for his pain. (ECF No. 99, ¶ 35; ECF No. 100-3 at 6.) He also

stated that he was “going to talk to a lawyer making me suffer already.” (ECF

                                           6



       Case 2:18-cv-00722-WED Filed 10/21/20 Page 6 of 27 Document 117
No. 100-3 at 6.) ACH staff responded the next day (November 3, 2017) that the course

of treatment was “what the jail MD ordered,” that McCranie should complete the

course of antibiotics as prescribed, that results may take time, and that staff could

reevaluate once he had completed the course of antibiotics. (ECF No. 99, ¶ 37; ECF

No. 100-3 at 6.)

      On November 6, 2017, McCranie submitted another medical slip, stating that

he had “taken the meds even though they made me crap and made my stomach hurt”

and that both of his sides hurt. (ECF No. 99, ¶ 38; ECF No. 100-3 at 8.) McCranie did

not specify which “meds” made his stomach hurt. (ECF No. 109, ¶ 55; ECF No. 100-3

at 8.) He stated that he had “been told sometimes if there to big kidney stones they

would have to blast them.” (ECF No. 100-3 at 8.)

      Nurse Noel responded the same day that she had discussed McCranie’s

treatment with Dr. Hekman, who prescribed Flomax to help McCranie pass the

probable kidney stone. (ECF No. 99, ¶ 39; ECF No. 100-3 at 8.) Noel noted that

McCranie refused her request that he submit to a new urinalysis and told her “you

people are playing games” after she explained that the second urinalysis could

determine whether the previous treatment had improved his condition. (ECF No. 99,

¶¶ 39–40; ECF No. 100-3 at 8; ECF No. 100-6.)

      From November 7 to 15, 2017, McCranie generally refused to take the

prescribed Flomax, taking it only once. (ECF No. 109, ¶ 16; ECF No. 111-17.) On

November 8, 2017, he submitted a medical request slip stating that he had a bad

toothache, was vomiting and experiencing “hot & cold swe[a]ts,” and still had kidney

                                         7



       Case 2:18-cv-00722-WED Filed 10/21/20 Page 7 of 27 Document 117
pain but did not want to pass his kidney stone while he was experiencing those

symptoms. (ECF No. 99, ¶ 42; ECF No. 100-3 at 9.)

      The next day, November 9, 2017, Nurse Bauer saw McCranie for his

complaints of a toothache and headache. (ECF No. 99, ¶ 43.) She consulted with

Dr. Hekman, who prescribed a soft diet and ibuprofen. (Id.; ECF No. 100-7 at 1.)

Nurse Bauer recorded that prescription on the November 8, 2017 medical slip. (ECF

No. 99, ¶ 44; ECF No. 100-3 at 9.) The ACH Defendants state that McCranie did not

complain of kidney issues during the November 9, 2017 appointment. (ECF No. 109,

¶ 20.) The medical records show a checked box next to “No other complaints by

patient.” (ECF No. 111-19 at 1.) McCranie states he was seen “for his principal

complaint of a toothache and headache and Nurse Bauer did not examine or treat

Plaintiff for kidney stone complaints on this date.” (ECF No. 113-1, ¶¶ 20 & 7

(page 21).) But McCranie does not affirmatively state whether he complained to

Nurse Bauer about kidney pain during the November 9, 2017 appointment.

      Sometime between midnight and 4:15 a.m. on November 10, 2017, McCranie

submitted another medical slip, stating that the nurses could not fix his issues and

he “need to be taken to hospital no joke no more feeding me meds and to drink water

antibiotics I was given made things worse.” (ECF No. 99, ¶ 45; ECF No. 100-3 at 10.)

In the section of the medical slip where the inmate is to designate the type of service

requested, McCranie scribbled a dark “X” next to “Doctor” and wrote “Not” and drew

an arrow pointing to “Nurse.” (ECF No. 100-3 at 10.) Lieutenant Detienne reported

to SCDC for duty at 2:45 a.m. (ECF No. 100-8 at 1.) During her shift change Sergeant

                                          8



       Case 2:18-cv-00722-WED Filed 10/21/20 Page 8 of 27 Document 117
Schneider told Detienne that McCranie had verbally complained about kidney stones

but refused to move to an observation cell. (ECF No. 99, ¶ 46; ECF No. 100-8 at 1.)

      Detienne received a call at 4:15 a.m. from another correctional officer that

McCranie had continued to complain of pain and believed he had kidney stones. (ECF

No. 99, ¶ 47; ECF No. 100-8 at 1.) Detienne immediately went to McCranie’s cell and

asked him about his complaints and medical history, physically examined him, and

had him provide a urine sample. (ECF No. 99, ¶ 48.) Detienne previously worked as

an Emergency Medical Technician and believed she could conduct a basic physical

examination of McCranie. (Id., ¶ 49.) McCranie told Detienne he had burning pain in

his lower abdomen and “has not voided his bladder” since the previous morning. (ECF

No. 100-8 at 1.) She noted his urine was “tea colored w/fle[cks] of a bright red

substance that looked like blood.” (ECF No. 99, ¶ 48; ECF No. 100-8 at 1.)

      At around 6:00 a.m. the same day Detienne consulted with Dr. Hekman and

arranged for a Sheboygan County Sheriff’s Department patrol car to transport

McCranie to a local hospital’s emergency department. (ECF No. 99, ¶ 50.) A doctor at

the hospital (who is not a defendant) noted McCranie’s complaints of sharp pain,

inability to urinate, and hematuria (blood in his urine). (ECF No. 101-1 at 1.)

McCranie reported no other complaints but told the doctor he had vomited the day

before. (Id.) The doctor performed a CT scan on McCranie, which revealed a 9mm

kidney stone on his left side. (ECF No. 111-33 at 8.) He provided McCranie fluids,

prescribed Flomax to help him pass the stone and Toradol for pain, and concluded

that McCranie would “likely need stone retrieval.” (ECF No. 99, ¶ 51; ECF No. 101-1;

                                         9



      Case 2:18-cv-00722-WED Filed 10/21/20 Page 9 of 27 Document 117
ECF No. 111-24; ECF No. 111-33 at 10.) The doctor scheduled McCranie for a

November 13, 2017 follow-up with Dr. Jeffrey Welsch, a urologist (also not a

defendant). (ECF No. 99, ¶ 51; ECF No. 101-1.) McCranie was not admitted to the

hospital but was sent back to SCDC. (ECF No. 99, ¶ 51.)

      McCranie returned to SCDC early that afternoon, and Nurse Noel recorded his

diagnosis, examined him, and instructed him to hydrate and inform staff if his

symptoms worsened. (ECF No. 99, ¶ 52; ECF No. 100-9.) At that time McCranie did

not complain of kidney pain. (ECF No. 109, ¶ 29.) Noel contacted Dr. Hekman to

inform him of the hospital’s diagnosis. (Id., ¶ 30.) Dr. Hekman ordered medical staff

to continue the Flomax, discontinued ibuprofen, and prescribed Tylenol for pain. (Id.)

Dr. Hekman states that ibuprofen can cause ulcers and kidney damage, and the

prescribed Tylenol “was comparable in terms of pain control” to the Toradol the

hospital prescribed. (Id.; ECF No. 111-20.) Because McCranie was seen at the

hospital and by Nurse Noel the same day, ACH staff did not fill out a written response

on McCranie’s November 10, 2017 medical slip. (ECF No. 99, ¶ 53.)

      McCranie continued to refuse to take the prescribed Flomax. (ECF No. 109,

¶ 32; ECF No. 111-17.) On November 13, 2017, he was taken to a clinic in Plymouth,

Wisconsin, for his urology appointment with Dr. Welsch. (ECF No. 99, ¶ 54.)

Dr. Welsch noted that McCranie previously was diagnosed with a kidney stone in

June 2017, “but he walked out of the ER and was not seen by the doctor.” (ECF

No. 101-2 at 1.) Dr. Welsch recommended surgical removal of McCranie’s kidney

stone. (ECF No. 99, ¶ 54; ECF No. 101-2 at 1.) McCranie signed a written consent to

                                         10



      Case 2:18-cv-00722-WED Filed 10/21/20 Page 10 of 27 Document 117
the surgery, which was scheduled for November 16, 2017. (ECF No. 99, ¶¶54–55; ECF

No. 101-2 at 3.) McCranie continued to complain of pain, but Dr. Welsch did not order

additional pain medication and told McCranie, “I don’t have any control over that.”

(ECF No. 109, ¶ 33; ECF No. 101-2 at 1.)

       Nurse Bauer informed McCranie of his scheduled appointment when he

returned to SCDC from the clinic. (ECF No. 99, ¶ 55; ECF No. 100-10.) She also

conferred with Dr. Hekman, who ordered that staff continue McCranie’s Tylenol

prescription until his scheduled surgery. (ECF No. 109, ¶ 35; ECF No. 111-29.)

McCranie did not complain about pain at that time. (ECF No. 109, ¶ 34.)

       The next day, November 14, 2017, Nurse Noel examined McCranie for his

reports of increased pain when he yawned or breathed deeply. (ECF No. 99, ¶ 56; ECF

No. 100-11.) She told him to continue hydrating and attempted to reach Dr. Welsch

but was only able to leave a voicemail message for him. (ECF No. 99, ¶ 56; ECF

No. 100-11.) McCranie did not receive further treatment at SCDC and was released

from custody early the next morning, November 15, 2017. (ECF No. 99, ¶ 57; ECF

No. 100-1.)

       Dr. Hekman testified at a deposition that, as a correctional physician, he does

not need to personally evaluate a patient in order to render appropriate care. (ECF

No. 109, ¶ 52; ECF No. 111-9 at 32:2–11.) Dr. Hekman also testified that he had been

informed that McCranie had a history of substance addiction, which he “may have

considered” in treating McCranie’s pain. (ECF No. 114, ¶ 6; ECF No. 111-9 at 41:4–

11.)

                                           11



       Case 2:18-cv-00722-WED Filed 10/21/20 Page 11 of 27 Document 117
      E. McCranie’s Post-release Medical Treatment

      On November 15, 2017, after his release from SCDC, McCranie went to the

emergency department at St. Nicholas Hospital in Sheboygan, where he was treated

for complaints of abdominal pain. (ECF No. 99, ¶ 58; ECF No. 101-3.) The next day,

November 16, 2017, McCranie had his scheduled surgery at Aurora Sheboygan

Memorial Medical Center, where Dr. Welsch removed the kidney stone. (ECF No. 99,

¶ 59; ECF No. 101-4.)

      F. Expert Witnesses

      McCranie and the ACH Defendants each submitted reports from medical

experts.

             1. McCranie’s Expert

      McCranie retained Dr. Justin Ngene, a board-certified physician of internal

medicine, who provided a case report reviewing McCranie’s SCDC and medical

records and summarizing his findings. (ECF No. 111-10 at 1–2.) Dr. Ngene concluded

that, given McCranie’s multiple complaints of pain, a physician should have

evaluated him sooner after he had completed the first round of antibiotics. (Id. at 2.)

He opined that McCranie should have undergone a CT scan on November 6, 2017, to

address his complaints of continued pain. (Id. at 3.) Dr. Ngene further opined that

McCranie’s pain “was not adequately or timely addressed” and “[a]ttempts should

have been made to get a surgical intervention sooner than planned” after he was

diagnosed with the 9mm kidney stone. (Id. at 3–4.) He concluded that the delay in



                                          12



      Case 2:18-cv-00722-WED Filed 10/21/20 Page 12 of 27 Document 117
treatment and surgery “likely subjected Mr. McCranie to unnecessary and prolonged

serious pain despite the availability of obvious treatments.” (Id. at 4.)

      Dr. Ngene also testified about his report and findings. He stated that

McCranie’s history as “a poly-substance drug abuser” likely made him a “difficult

patient.” (ECF No. 111-11 at 54:18–55:1.) He stated it would be difficult to rely on

McCranie’s honesty or self-reports of pain and that it was important to avoid giving

him narcotics. (Id. at 57:16–58:2.) Yet he also testified that McCranie’s “drug-seeking

behavior clouded a lot of opinions that were made during this whole process.” (Id. at

99:23–25.) For example, he testified that, given McCranie’s history, he should have

received different pain medication from November 10 to 16, 2017, and an earlier

surgical removal of the kidney stone “would have saved him a lot of pain.” (Id. at

55:5–11.) Dr. Ngene testified that he “would have prescribed Oxycodone or something

similar” for McCranie. (Id. at 97:7–9.)

      Dr. Ngene testified that Dr. Hekman’s prescription of Flomax was a reasonable

treatment for kidney stones. (ECF No. 111-11 at 60:19–61:22.) He testified that

McCranie should not have refused to take Flomax but left open the possibility that

McCranie refused to take it because it had not helped in the past. (Id. at 62:4–25.)

But he testified it was unreasonable for McCranie to refuse Flomax after doctors at

both the jail and hospital prescribed it. (Id. at 84:1–5.) Dr. Ngene testified that it was

reasonable to discharge McCranie from the hospital after he was taken there on

November 10, 2017, if he were given adequate pain medication for his diagnosed



                                           13



      Case 2:18-cv-00722-WED Filed 10/21/20 Page 13 of 27 Document 117
kidney stone. (Id. at 70:17–20.) He did not believe the surgery to remove his stone

was emergent but testified that “the pain control is the issue.” (Id. at 78:15–17.)

      Dr. Ngene testified that he has no experience in correctional medicine. (ECF

No. 111-11 at 53:9.) When asked if he felt qualified to testify about the standard of

care for a physician practicing correctional medicine, he stated, “Maybe no.” (Id. at

53:19-23.) He also testified that he did not feel qualified to testify about the standard

of care for a reasonable nurse practicing in a correctional setting. (Id. at 54:7–10.)

Dr. Ngene had no opinion of the treatment Nurses Noel, Bauer, Theis, or Pfeifer

provided to McCranie between October 30 and November 15, 2017. (Id. at 52:15–

53:1.) He offered no criticism of Dr. Hekman’s initial treatment decisions of McCranie

from October 30, 2017, or ACH staff decisions in response to McCranie’s November 2,

2017 medical slip. (Id. at 58:8–59:15.) He testified that it was reasonable not to send

McCranie for immediate surgery or hospitalization and reasonable to assume he did

not need additional pain medication when he returned from the hospital on

November 10, 2017. (Id. at 81:21–82:5.) Dr. Ngene testified that Nurse Noel acted

reasonably when she called Dr. Welsch about McCranie’s reports of pain on

November 14, 2017, because he was scheduled for surgery with Dr. Welsch. (Id. at

85:5–19.) Dr. Ngene had no opinion about the actions of the Officer Defendants. (Id.

at 98:4–10.)

               2. The ACH Defendants’ Expert

      The ACH Defendants submitted a report from Dr. Nejd Alsikafi, a board-

certified urologist. (ECF No. 111-15.) Dr. Alsikafi agreed with Dr. Ngene that

                                           14



      Case 2:18-cv-00722-WED Filed 10/21/20 Page 14 of 27 Document 117
McCranie has “a complicated past medical history” that includes polysubstance abuse

and narcotic-seeking behaviors. (Id. at 2.) Dr. Alsikafi summarized McCranie’s

medical slips and the treatment he received at SCDC. (Id. at 2–3.) He opined that

medical staff at SCDC upheld the proper standard of care and timely and properly

addressed McCranie’s complaints. (Id. at 3–4.) He agreed with Dr. Hekman that a

correctional physician would not need to be on site to evaluate patients “as long as a

chain of command with the physician extender and the physician be in place.” (Id.

at 4.) He stated that chain of command was in place between Nurse Bauer and

Dr. Hekman. (Id.) He noted that only when “conservative measures failed” did staff

send McCranie to a hospital, where he was diagnosed with a kidney stone but not

hospitalized and returned to the jail to continue the same course of treatment ACH

staff had provided. (Id. at 3–4.) Dr. Alsikafi disagreed with Dr. Ngene’s conclusion

that there was a delay in McCranie’s diagnosis and that he should have undergone a

CT scan on November 6, 2017. (Id. at 4.) He also disagreed that ACH staff were

deliberately indifferent to McCranie’s medical issues and stated that any delay in his

treatment “cannot be blamed on the medical providers of the jail.” (Id.)

      G. Grievances

      All new inmates are given an SCDC Inmate Handbook, which contains

information about procedures at SCDC, including the inmate grievance process. (ECF

No. 99, ¶ 3; ECF No. 109, ¶ 60.) The Inmate Handbook instructs inmates to attempt

to informally resolve a problem with an officer before submitting a grievance. (ECF

No. 100-12 at 5.) If that is unsuccessful an inmate may complete a grievance form,

                                         15



      Case 2:18-cv-00722-WED Filed 10/21/20 Page 15 of 27 Document 117
which is submitted to SCDC supervisors for a formal response within ten working

days. (ECF No. 109, ¶ 60; ECF No. 100-12 at 5.) SCDC policy 701.4 provides a process

for inmates to grieve the healthcare they receive at SCDC. (ECF No. 113-5 at 9.) The

policy refers inmates to the Inmate Handbook and provides that “Inmate grievances

regarding health care issues will be investigated by the Site Manager or Corrections

Adm[in]stration.” (Id.)

      During previous stays at SCDC before 2017 McCranie filed several inmate

complaints and appeals, including complaints about healthcare received. (ECF

No. 109, ¶¶ 61–62; ECF No. 113-4.) The ACH Defendants assert that McCranie’s jail

and medical files contain no grievances about the care he received between

October 30 and November 15, 2017. (Id., ¶ 63.) McCranie disputes this and states,

without citation, that his “medical file does contain grievances regarding the care he

was provided by the ACH Defendants from October 30, 2017 to November 15, 2017.”

(ECF No. 113-1, ¶ 63.)

                      SUMMARY JUDGMENT STANDARD

      A party is entitled to summary judgment if it shows that there is no genuine

dispute as to any material fact and it is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

“Material facts” are those that “might affect the outcome of the suit.” See Anderson,

477 U.S. at 248. A dispute over a “material fact” is “genuine” if “the evidence is such

that a reasonable jury could return a verdict for the non-moving party.” Id.



                                          16



      Case 2:18-cv-00722-WED Filed 10/21/20 Page 16 of 27 Document 117
      Summary judgment is proper “against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party’s case, and

on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986). The moving party, here the defendants, need not submit

evidence negating the claims in the second amended complaint. Id. at 323. As the

plaintiff in this matter, McCranie would bear the burden at trial of establishing that

each defendant personally acted or failed to act in a way that violated his

constitutional rights. To survive the defendants’ motion for summary judgment,

therefore, McCranie must show that sufficient evidence exists that would allow a jury

to return a verdict in his favor, should the case proceed to trial. See Brummett v.

Sinclair Broad. Grp., Inc., 414 F.3d 686, 692 (7th Cir. 2005).

                                     ANALYSIS

      The court reviews McCranie’s claims that he was provided improper medical

care under the Eighth Amendment, which “protects prisoners from prison conditions

that cause the wanton and unnecessary infliction of pain, including . . . grossly

inadequate medical care.” Gabb v. Wexford Health Sources, Inc., 945 F.3d 1027, 1033

(7th Cir. 2019) (quoting Pyles v. Fahim, 771 F.3d 403, 408 (7th Cir. 2014)) (internal

quotations omitted). Not “every claim by a prisoner that he has not received adequate

medical treatment states a violation of the Eighth Amendment.” Estelle v. Gamble,

429 U.S. 97, 105 (1976). To state a valid Eighth Amendment claim the inmate must

allege both that he “suffered from an objectively serious medical condition” and that

the defendants were “deliberately indifferent to that condition.” Petties v. Carter, 836

                                          17



      Case 2:18-cv-00722-WED Filed 10/21/20 Page 17 of 27 Document 117
F.3d 722, 728 (7th Cir. 2016) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994));

see Estelle, 429 U.S. at 103. A prison official shows deliberate indifference when he

“realizes that a substantial risk of serious harm to a prisoner exists, but then

disregards that risk.” Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015) (citing

Farmer, 511 U.S. at 837).

         “A delay in treating non-life-threatening but painful conditions may constitute

deliberate indifference if the delay exacerbated the injury or unnecessarily prolonged

an inmate’s pain.” Arnett v. Webster, 658 F.3d 742, 753 (7th Cir. 2011) (citing

McGowan v. Hulick, 612 F.3d 636, 640 (7th Cir. 2010)). “[E]ven brief, unexplained

delays in treatment may constitute deliberate indifference.” Lewis v. McLean, 864

F.3d 556, 563 (7th Cir. 2017) (quoting Perez, 792 F.3d at 777–78). How long of a delay

is tolerable “depends on the seriousness of the condition and the ease of providing

treatment.” Arnett, 658 F.3d at 753 (quoting McGowan, 612 F.3d at 640).

         The defendants do not dispute that McCranie’s kidney stone and related

symptoms were an objectively serious medical condition. The question is whether the

defendants were aware of his issues and disregarded his need for medical treatment

or otherwise took action “that [was] so ineffectual under the circumstances that

deliberate indifference can be inferred.” Figgs v. Dawson, 829 F.3d 895, 903 (7th Cir.

2016).

         A. Officer Defendants

         The only Officer Defendants who were involved in responding to any of

McCranie’s complaints or medical slips were Detienne and Schneider. McCranie

                                            18



         Case 2:18-cv-00722-WED Filed 10/21/20 Page 18 of 27 Document 117
presents no evidence that officers Johnson, Richter, Russ, Shaw, Pollock, Rieck,

Kegler, Newby, or Tellen knew about his kidney issues and disregarded his

complaints. McCranie states, without citing any evidence, that these officers should

have “undertaken” the same “investigations and actions” that Detienne took on

November 10, 2017, as early as McCranie’s October 30, 3017 complaint. (ECF No. 102

at 12.) But he does not identify any officers responsible for forwarding his medical

request slips to ACH staff from October 30 through November 15.

      The officers’ schedules show that many did not even work in the detention

center at SCDC during those days. (ECF No. 100-2 at 5–11.) Nor does McCranie cite

evidence showing that the officers who interacted with him during that time were

even aware of his condition. McCranie’s insistence that these officers were aware of

his condition and should have acted in a certain way, without evidence supporting

that belief, cannot defeat summary judgment in their favor. See Ammerman v.

Singleton, 817 F. App’x 265, 268 (7th Cir. 2020) (citing Herzog v. Graphic Packaging

Int'l, Inc., 742 F.3d 802, 806 (7th Cir. 2014)); see also Colbert v. City of Chicago, 851

F.3d 649, 657 (7th Cir. 2017) (noting that, to establish liability under § 1983, “[t]he

plaintiff must demonstrate a causal connection between (1) the sued officials and (2)

the alleged misconduct”). Thus, officers Johnson, Richter, Russ, Shaw, Pollock, Rieck,

Kegler, Newby, and Tellen are entitled to judgment as a matter of law.

      As for Schneider and Detienne, the undisputed evidence shows that McCranie

reported pain to Schneider sometime in the evening or early morning hours between

November 9 and 10, 2017. McCranie does not present evidence establishing

                                           19



      Case 2:18-cv-00722-WED Filed 10/21/20 Page 19 of 27 Document 117
specifically when he made those complaints. Schneider told Detienne about

McCranie’s complaints at 2:45 a.m. when they changed shifts. It is not clear how

much time passed between McCranie’s complaints to Schneider and Schneider

reporting the complaints to Detienne.

      Sometime during these early morning hours McCranie submitted a medical

slip about his continued pain. It is not clear whether he submitted the medical slip

before or after complaining to Schneider, and there is no evidence that either

Schneider or Detienne saw the medical slip. Another correctional officer informed

Detienne at 4:15 a.m. that McCranie continued to complain of pain. Detienne, who

has experience as an EMT, immediately went to McCranie’s cell to discuss his issues,

examine him, and obtain a urine sample. She consulted with Dr. Hekman less than

two hours later and arranged for McCranie’s transport to a hospital for treatment.

      McCranie asserts that Schneider delayed treatment for his pain, but he

presents no evidence showing that Schneider caused a delay. He does not attest to a

certain timeline. Specifically, McCranie presents no evidence establishing how much

time passed between his complaints to Schneider and when Schneider reported the

complaints to Detienne. Even if Schneider could have acted more quickly or

differently, “his action must be reckless before § 1983 liability can be found.” Cavelieri

v. Shepard, 321 F.3d 616, 622 (7th Cir. 2003). He “was not required to take perfect

action or even reasonable action.” Id. The evidence does not show Schneider was

reckless, disregarded McCranie’s condition, or failed to act to address McCranie’s

complaints.

                                           20



      Case 2:18-cv-00722-WED Filed 10/21/20 Page 20 of 27 Document 117
      The evidence shows that Schneider informed Detienne of McCranie’s

complaints at 2:45 a.m., and another officer reiterated McCranie’s complaints ninety

minutes later, at 4:15 a.m. It was only after this second report that Detienne went to

McCranie’s cell, examined him, conducted a urinalysis, informed Dr. Hekman of

McCranie’s symptoms, and arranged for McCranie’s transport to a local hospital.

Although McCranie insists that it took “Detienne over four hours before investigating

the Plaintiff’s physical condition” (ECF No. 102 at 12), the evidence does not support

such a finding. But the evidence does show she waited at least ninety minutes before

addressing his complaints. The defendants do not explain why Detienne did not, or

perhaps could not, attend to McCranie immediately upon being told by Schneider that

he was in pain. But McCranie does not offer evidence suggesting that Detienne knew

or should have known that he required immediate attention, and it is his burden to

establish she acted recklessly to hold her liable under § 1983. See Cavelieri, 321 F.3d

at 622.

      The evidence does not suggest that Detienne was aware before meeting with

McCranie that he had been receiving treatment for complaints of kidney pain.

Detienne’s actions, like Schneider’s, may not have been perfect. But McCranie fails

to provide evidence establishing that she acted recklessly by not evaluating him for

ninety minutes after first learning of his complaints of pain. Because no reasonable

jury could conclude that officers Schneider and Detienne deliberately disregarded

McCranie’s complaints, they are entitled to judgment as a matter of law.



                                          21



      Case 2:18-cv-00722-WED Filed 10/21/20 Page 21 of 27 Document 117
      B. ACH Defendants

      The ACH Defendants make several arguments why they should be dismissed.

They assert that the nurses and Dr. Hekman provided adequate medical treatment,

McCranie’s complaints amount to only a disagreement of treatment, and McCranie

failed to exhaust his administrative remedies.

             1. Nurses Bauer and Noel

      It is undisputed that Nurses Bauer and Noel were aware of McCranie’s medical

issues and responded to several of his medical slips. In response to his October 30,

2017 slip Nurse Bauer examined McCranie, consulted with Dr. Hekman, and

provided McCranie the course of care Dr. Hekman prescribed. In response to his

November 6, 2017 slip, Nurse Noel examined McCranie, consulted Dr. Hekman for a

modified course of treatment, and attempted to conduct another urinalysis, which

McCranie refused. Nurse Bauer responded to McCranie’s November 9, 2017 slip, but

there is a dispute about whether he complained of kidney issues during that

examination.

      When McCranie returned to SCDC after his hospital visit, Nurse Noel recorded

his diagnosis, examined him, and instructed him to follow the doctors’ prescriptions

and directions. She also informed Dr. Hekman of the hospital’s diagnosis and followed

his additional directions. On November 13, 2017, Nurse Bauer reminded McCranie

of his November 16, 2017 surgery appointment and conferred with Dr. Hekman.

Nurse Noel examined McCranie on November 14, 2017, for his reports of increased

pain and reached out to Dr. Welsch for his input. There is no evidence that Nurse

                                         22



      Case 2:18-cv-00722-WED Filed 10/21/20 Page 22 of 27 Document 117
Bauer or Nurse Noel handled or were aware of McCranie’s November 2, 2017 medical

slip requesting stronger medication or his November 10, 2017 request for emergency

treatment. McCranie’s expert witness, Dr. Ngene, offered no criticism specific to any

treatment either Nurse Bauer or Nurse Noel provided to McCranie.

      McCranie takes issue with the delays before he saw a doctor or received

emergency care and the adequacy of the prescribed pain medication. But it was not

Nurse Bauer or Nurse Noel’s decision when to send McCranie for emergency

treatment or whether to prescribe him stronger pain medication. As nurses, Bauer

and Noel were allowed to defer to Dr. Hekman’s instructions so long as they did not

“‘ignore obvious risks to an inmate’s health’ in following a physician’s orders.”

Holloway v. Delaware Cty. Sheriff, 700 F.3d 1063, 1075 (7th Cir. 2012) (quoting Rice

ex rel. Rice v. Corr. Med. Servs., 675 F.3d 650, 683 (7th Cir. 2012)). The nurses

followed Dr. Hekman’s orders to prescribe McCranie pain medication and antibiotics

and his modification to include Flomax to address McCranie’s continued complaints.

When McCranie returned from the hospital, Nurse Bauer and Nurse Noel followed

the orders given by the hospital’s doctor and Dr. Hekman’s modified treatment.

Because the evidence does not show that either Nurse Bauer or Nurse Noel

disregarded McCranie’s complaints or ignored obvious risks to his health,

no reasonable jury could conclude that either of them was deliberately indifferent to

McCranie’s medical issues.




                                         23



      Case 2:18-cv-00722-WED Filed 10/21/20 Page 23 of 27 Document 117
             2. Dr. Hekman

      District courts do not interfere with a doctor’s chosen course of treatment

unless the chosen treatment represents a significant “departure from accepted

professional standards or practices.” Pyles, 771 F.3d at 409 (citing Roe v. Elyea, 631

F.3d 843, 857 (7th Cir. 2011)). Dr. Ngene did not criticize Dr. Hekman’s initial

treatment for McCranie’s pain and kidney stones. He opined that Dr. Hekman’s

prescribing Flomax to treat McCranie’s pain and presumed kidney stone was a

reasonable treatment. But Dr. Ngene also testified that McCranie’s pain was not

effectively managed. He testified that a physician should have evaluated McCranie

sooner and that effort should have been made earlier to take McCranie for surgery.

Dr. Ngene opined that delay likely caused McCranie “unnecessary and prolonged

serious pain despite the availability of obvious treatments.”

      The ACH Defendants’ expert, Dr. Alsikafi, disagreed with Dr. Ngene’s

conclusions. He opined that it was appropriate for Dr. Hekman to provide offsite

treatment because the nurses were available to treat McCranie at SCDC. He further

opined that it was reasonable to prescribe McCranie conservative treatment first

before sending him to the hospital. Dr. Alsikafi concluded that the ACH Defendants

were not responsible for any delay in McCranie’s treatment.

      It is disputed whether Dr. Hekman should have sooner examined McCranie,

sooner sent him to a hospital for evaluation or surgery, or provided stronger pain

medication. Given that dispute, a reasonable jury could conclude that Dr. Hekman



                                          24



      Case 2:18-cv-00722-WED Filed 10/21/20 Page 24 of 27 Document 117
was deliberately indifferent to McCranie’s medical issues. The court will deny

summary judgment for Dr. Hekman.

               3. Nurses Theis and Pfeifer

          There is no evidence showing that Nurses Theis or Pfeifer reviewed

McCranie’s medical slips, were aware of his serious medical issues, or failed to

provide him appropriate treatment. It is undisputed that Nurse Theis merely

distributed pain medication to McCranie on November 9 and 13, 2017; and Nurse

Pfeifer did the same on November 7 and 8, 2017. (ECF No. 113 at 9.) McCranie does

not assert that either of these two nurses delayed or improperly distributed his

medication. Dr. Ngene offered no criticism specific to Nurse Theis or Nurse Pfeifer.

(Id.) Because no evidence shows that Nurses Theis or Pfeifer were aware of and

deliberately indifferent to McCranie’s kidney issues, no reasonable jury could find

them liable under the Eighth Amendment. They are entitled to judgment as a matter

of law.

               4. Exhaustion of Administrative Remedies

      The ACH Defendants assert that the claims against them should be dismissed

because McCranie failed to exhaust his administrative remedies. Under the Prison

Litigation Reform Act, a prisoner in any jail or prison may not assert a cause of action

under federal law about “prison conditions . . . until such administrative remedies as

are available are exhausted.” 42 U.S.C. § 1997e(a); see Woodford v. Ngo, 548 U.S. 81,

93 (2006). Exhaustion requires that an inmate comply with the rules applicable to

the grievance process at the inmate’s institution. Pozo v. McCaughtry, 286 F.3d 1022,

                                             25



      Case 2:18-cv-00722-WED Filed 10/21/20 Page 25 of 27 Document 117
1025 (7th Cir. 2002). This requirement “applies to all inmate suits about prison life,

whether they involve general circumstances or particular episodes, and whether they

allege excessive force or some other wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002).

      McCranie has presented no evidence that he submitted a grievance form about

his kidney issues or treatment through the Jail’s system before his release from

SCDC on November 15, 2017. But McCranie was released before his kidney stone

issues had resolved. He attempted to resolve his issues informally and by submitting

several medical slips while at SCDC in which he complained that the treatment he

was receiving was inadequate and that he continued to experience pain. The purpose

of a grievance is “to give prison administrators an opportunity to address a

shortcoming.” Glick v. Walker, 385 F. App’x 579, 582 (7th Cir. 2010) (citing Jones v.

Bock, 549 U.S. 199, 218 (2007)). SCDC officials had this opportunity before

McCranie’s release. Once released, McCranie could not have been expected to

continue using SCDC’s grievance system to address his medical issues or treatment.

      It is not clear what more McCranie could have done within the SCDC’s

grievance system given the timeline of his medical issues and treatment. It would be

inappropriate in these circumstances to conclude that he failed to exhaust his

administrative remedies or to dismiss his claims on that basis.

                                   CONCLUSION

      IT IS THEREFORE ORDERED that the Officer Defendants’ motion for

summary judgment (ECF No. 97) is GRANTED. The Officer Defendants are

DISMISSED.

                                          26



      Case 2:18-cv-00722-WED Filed 10/21/20 Page 26 of 27 Document 117
      IT IS FURTHER ORDERED that the ACH Defendants’ motion for summary

judgment (ECF No. 108) is GRANTED in part and DENIED in part. Summary

judgment is GRANTED for ACH Defendants Bauer, Noel, Theis, and Pfeifer. These

defendants are DISMISSED. Summary judgment is DENIED for ACH Defendant

Dr. Hekman. McCranie’s claims against Dr. Hekman shall proceed.

      Dated at Milwaukee, Wisconsin this 21st day of October, 2020.



                                            WILLIAM E. DUFFIN
                                            U.S. Magistrate Judge




                                       27



     Case 2:18-cv-00722-WED Filed 10/21/20 Page 27 of 27 Document 117
